Honorable Ron Jones                      Opinion NO. M- 838
Interim Executive Director
Parks and Wildlife Department            Re:   Authority of Game
John H. Reagan Building                        Management Officers of
Austin, Texas 78701                            the Parks and Wildlife
                                               Department to enforce
                                               the provisions of the
                                               Antiquities Code of
                                               Texas, Article 6145-9,
                                               Vernon's Civil Statutes
Dear Mr. Jones:                                of Texas
          You request the opinion of this Office as to the
following question:
              "Are the Game Management Officers
         of the Parks and Wildlife Department
         authorized to enforce the provisions of
         the Antiquities Act?"
          Section 19 of Article 6145-g,,Vernon's Civil Statutes,
otherwise known as the Antiquities Code of Texas, reads as
follows:
              "The chief administrative officers
         of all state agencies are authorized and
         directed to coooerate and assist the
         Antiquities Committee and the Attorney
         General in carrying out the intent of this
         Act. All law enforcement agencies and
         officers, state and local, are authorized
         and directed to assist in enforcing this
         Act and in carrying out the intent hereof."
         ‘(Emphasisadded.)
This provision would enable the Game Management Officers of
the Parks and Wildlife Department to assist in enforcing the
Antiquities Code to the full extent of their authority and
within the scope of their jurisdiction.
          We direct our inquiry primarily as to any officer's
authority in law enforcement as it relates to the power of
                                -4060-
Honorable Ron Jones, page   2,        (M- 838)


arrest without a warrant, when an offense is being committed
within the view of such officer. Article 905, Vernon's Penal
Code, delineates the specific grant of such authority to the
Parks and Wildlife Department as follows:
              "The Game, Fish and Oyster Commissioner
         and his deputies shall have the same power
         and authority as sheriffs to serve criminal
         processes in connection with cases growing
         out of the violations of this chapter, shall
         have the same power as sheriffs to require
         aid in executing such process, and shall be
         entitled to receive the same fees as are
         provided by law for sheriffs in misdemeanor
         cases.
              Said Commissioner or any of his deputies
         may arrest without a warrant any person found
         by them in the act of violating any of the
         laws for the protection and propagation of
         game, wild birds or fish, and take such per-
         son forthwith before a magistrate having
         jurisdiction. Such arrests may be made on
         Sunday, and in which case the person arrested
         shall be taken before a magistrate having
         jurisdiction, and proceeded against as soon
         as may be, on a week day following the arrest."
         Article 978f-5c, Vernon's Penal Code of Texas pro-
vides:
              "The Executive Director of the Parks and
         Wildlife Department, in order to insure the
         adequate enforcement of all laws in state
         parks and in state historical sites under the
         jurisdiction of the Parks and Wildlife Depart-
         ment, is authorized to commission as peace
         officers any of the employees provided for
         under the General Appropriation Bill; and when
         so commissioned, said employees are vested
         with all of the powers, privileges, and im-
         munities of peace officers while on state
         parks or on state historical sites or In fresh
         pursuit of those violating the law in such
         state parks or state historical sites."
         (Emphasis added.)


                                 -4061-
       .




Honorable Ron Jones, page,3,        (M- 838)


Any employee of the Parks and Wildlife Department, when so
commissioned, would be entitled to function as a peace officer,
with all the powers attendant thereto, "while on state parks
or on state historical sites." Their authority to arrest,
however, would not extend beyond such jurisdictional limits,
except in cases of fresh pursuit, as indicated.
          Game Management Officers of the Parks and Wildlife
Department, not so commissioned as peace officers under
Article 978f-5c, supra, are limited in their powers of arrest
to the legislative grant of authority to them contained in
Article 905, supra. That authority to arrest is limited to
enforcement of the game laws within the jurisdiction of the
Parks and Wildlife Department.
          Theft of State property from State Archeological
Landmarks is proscribed by the express provisions of Article
6145-9, supra. Prevention of the consequences of theft by
seizing personal property which has been stolen is a right
given to all persons by Article 18.22, Vernon's Code of
Criminal Procedure. The power of arrest without a warrant
incident to the seizure of stolen property under Article 18.22
was found to exist in Tawater vs. State, 408 S.W.Zd 122
(Tex.Crim.1966). Consequently, Game Management Officers,
whether or not commissioned as peace officers under Article
978f-5c, supra, have the power to arrest without a warrant
to prevent the consequences of a theft of State property as
proscribed in the Texas Antiquities Code.
          This Office is, therefore, of the opinion that
Game Management Officers of the Parks and Wildlife Department,
charged with the enforcement of the game laws of this State,
are authorized to assist in enforcing the provisions of the
Antiquities Code of Texas and in carrying out the intent
thereof. The power of such officers to arrest without a
warrant for violations of the Antiquities Code is limited
to those commissioned as peace officers under Article 978f-5c,
supra, and only when such violations occur on state parks or
historical sites, except when such arrest may be incident to
the prevention of the consequences of a theft as provided in
Article 18.22,~supra. Nothing in this opinion, however, is
to be understood as being restrictive of the right of any
such officer to act to prevent a violation of the Antiquities
Code, such as damage to any state property as defined in
said Code, independent of the question above discussed con-
cerning the right to arrest without a warrant.


                               -4062-
                                                   .   1




Honorable Ron Jones, page 4,            (M- 838)


                             SUMMARY
               Game Management Officers of the
          Parks and Wildlife Department are au-
          thorized to assist in enforcing the
          provisions of the Antiquities Code,
          Article 6145-9, Vernon's Civil Statutes,
          including the right to prevent a vio-
          lation of the Code, such as theft or
          damage to any state property as defined
          in said Code. The power of such of-
          ficers to arrest without a warrant for
          violations of the Code is limited to
          those officers commissioned as peace of-
          ficers under Article 978f-5c, Vernon's
          Penal Code, and only when such viola-
          tions occur on state parks or historical
          sites, except when such arrest may be
          incident to the prevention of the con-
          sequences of a theft as provided in
          Article 18.22, Vernon's Code of Criminal
          Procedure.
                                 Respectfully submitted,
                                 CRAWFORD C. MARTIN
                                 Attorney General of Texas


                                 BY:
                                 NOLA WHITE
                                 First Assistant Attorney General
Prepared by James H. Quick
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Jay Floyd
Sam Jones
Fisher Tyler
Scott Garrison
                               -4063-
       .   .




Honorable Ron Jones, page 5,        (M- 838)


MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant




                               -4064-